DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term CSIRO, ANSTO, and Osiris, which is a trade name or a mark used in commerce, has been noted in this application in paragraph [0029]. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim18-20 of U.S. Patent No. 10,914,716. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,914,716 completely overlap in scope of claims 18-20 of the instant application. 
35 USC § 101
Claims 1-20 are not rejected under 35 U.S.C. 101 because the abstract concepts are integrated into practical applications through the use of particular machines (particle mater count devices, monitor station devices for various atmospheric areas).
Examiner’s note
Although applicant claims “a second period of time” applicant does not claim a first period of time. Under broadest reasonable interpretation, any time period that fulfills the claim limitations can be interpreted as a second period of time.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a reception component and a model generation component in claim 12 and a model selection component in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner interprets the corresponding structure to be a processor, see instant application paragraph [0006], and equivalents.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites “conditional information comprising second values for the defined conditional parameters”. It is unclear if the conditional information comprising second values are the same or different than the “one or more conditional parameters” of defined conditional parameters recited in claim 1. For purposes of examination, the second values will be interpreted as the one or more conditional parameters.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “first values”. However, the first values are not used in any part of the invention. Are the first values somehow related to the first particulate matter mass and count data? Something different? Therefore claim 15 is indefinite. For purposes of examination 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arling et al., “Air Quality Sensor Network for Philadelphia –Data Validation-“, 2010 (hereinafter Arling) in view of Hart et al. (U.S. Patent No. 9,995,667) (hereinafter Hart).
Regarding claim 1, Arling teaches determining a relationship between first particulate matter mass data and first particulate matter count data (e.g. “The correction algorithm which allows these results can be defined by the following relation, 𝐹 = 𝑂 × 𝐻 × 𝐶 (i.e. relationship) where F is the final concentration. O is the concentration obtained after converting from particle count (i.e. depends on a particulate matter count), H is the relative humidity percentage, and C is the correction factor (i.e. depends on first particulate matter mass data)”, bottom of page 3-line 1 page 4; Page 3 recited that data was collected for 33 days and collected 3177 useable data points. Examiner considered the first set of data points as the first PM mass data and count data and the second data point as the second pm mass and count data.),
determining, by the one or more components, a conversion model based on relationships between a particulate matter count and a particulate matter mass, wherein the conversion model converts the particulate matter count to the particulate matter mass based on one or more conditional parameters of defined conditional parameters  (e.g. “The correction algorithm which allows these results can be defined by the following relation, 𝐹 = 𝑂 × 𝐻 × 𝐶 (i.e. conversion model) where F is the final concentration (i.e. particulate matter mass value). O is the concentration obtained after converting from particle count (i.e. depends on a particulate matter count), H is the relative humidity percentage (i.e. one or more conditional parameters of defined conditional parameters), and C is the correction factor”, bottom of page 3-line 1 page 4); 
and evaluating, by the one or more components  (e.g. “This project uses Dylos DC1100 Pro laser particle counters to accomplish the task of monitoring PM concentration”, see page 1 section Theory), second particulate matter mass data for a first atmospheric area (e.g. “Finally, the following equation will convert the number particles per 0.01 cubic feet to the number of micrograms per cubic meter and the results can be directly compared with other EPA data: 𝑃𝑀𝐶𝑜𝑛𝑐𝑒𝑛𝑡𝑟𝑎𝑡𝑖𝑜𝑛𝜇𝑔𝑚3 = 𝑁𝑢𝑚𝑏𝑒𝑟𝑜𝑓𝑃𝑎𝑟𝑡𝑖𝑐𝑙𝑒𝑠 (i.e. second particulate matter count data) × 3531.5 × 𝑃𝑎𝑟𝑡𝑖𝑐𝑙𝑒𝑀𝑎𝑠𝑠”, see page 2), wherein the second particulate matter mass data is associated with second particulate matter count data determined by a reference particulate matter count device for the first atmospheric area over a second period of time (e.g. “In order to define the correction factors it was essential to have a baseline to compare data against.  This system was therefore deployed in a side-by-side arrangement (i.e. the installed location is the first atmospheric area, see also Fig. 1) with an industrial grade monitor at Air Management Services (AMS) in Philadelphia PA.  Figure 1 to the left shows our monitor (i.e. reference particulate matter count device) placed upon an AMS monitor.  The specific monitor was a Met-One Instrument BAM-1020, which is a FEM Monitor.  Collecting data from the same location as an industrial monitor allowed for the direct comparison of results. For 33 days (i.e. second period of time), data was collected in this side-by-side deployment, resulting in a total of 3,177 usable data points”, see page 3 section “Correction Algorithm”).  
Arling does not explicitly teach one or more components operatively coupled to a processor.
Hart teaches one or more components operatively coupled to a processor (e.g. “The microcontroller unit (MCU) (i.e. processor), digital signal processor (DSP), or control electronics in the device use air flow rate measurements, which may be used to determine the correlation factor between particle counts and mass concentration”, see column 7 lines 36-49; since the MCU, DSP, and control electronics can be used together to determine a relationship, they are considered operatively coupled, see column 8 lines 16-18, the various component are software algorithms executed by the MCU). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features in Hart into Arling in order to gain the advantage of being able to carry out a plurality of algorithms and corrections to atmospheric data so that air quality can be properly monitored.  
Although Arling and Hart do not explicitly teach determining relationships (i.e. a plurality of relationships), a person having ordinary skill in the art at the time of filing could use various conditional parameters of humidity, as taught by Arling, to calculate multiple relationships, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 2, Arling and Hart teaches the limitations of claim 1. Arling further teaches receiving, conditional information (e.g. “for 33 days, data was collected in this side-by-side deployment, resulting in a total of 3,177 useable data points”, see page 3 section Correction Algorithm and “In order to define the correction factor that should be used to correct this issue, it was necessary to separate the data points into humidity-level 'buckets'. For each bucket, the delta between our concentration and the AMS concentration was plotted against humidity (i.e. conditional information) in order to attempt a visual recognition of trends between humidity levels and the delta“, see page 3);
updating, the conversion model, in response to receiving the conditional information (e.g.  page 3-4 “For each bucket, the delta between our concentration and the AMS concentration was plotted against humidity in order to attempt a visual recognition of trends between humidity levels and the delta. We then incorporated a linear trend line with a y-intercept of 0.0. Doing so allowed us to adjust the correction factor until this trend line represented as small of a delta value as possible. This can be seen below in Figure 2. The correction algorithm (i.e. updating) which allows these results can be defined by the following relation (i.e. the conversion model), 𝐹 = 𝑂 × 𝐻 × 𝐶 where F is the final concentration, O is the concentration obtained after converting from particle count, H is the relative humidity percentage (i.e. conditional information), and C is the correction factor” ). 
Arling does not explicitly teach one or more components o.
Hart teaches one or more components operatively coupled to a processor (e.g. “The microcontroller unit (MCU) (i.e. processor), digital signal processor (DSP), or control electronics in the device use air flow rate measurements, which may be used to determine the correlation factor between particle counts and mass concentration”, see column 7 lines 36-49; since the MCU, DSP, and control electronics can be used together to determine a relationship, they are considered operatively coupled, see column 8 lines 16-18, the various component are software algorithms executed by the MCU). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features in Hart into Arling in order to gain the advantage of being able to carry out a plurality of algorithms and corrections to atmospheric data so that air quality can be properly monitored.  
Regarding claim 3, Arling and Hart teaches the limitations of claim 1. Arling does not explicitly teach wherein the defined conditional parameters are selected from a group consisting of accumulated pulse height, accumulated pulse area and relative direct current offset. 
Hart teaches accumulated pulse height, accumulated pulse area (e.g. “the voltage signal is typically a pulse, where the pulse width and amplitude are proportional to the light intensity and particle diameter.  The particle size, incident light, and other physical characteristics may be determined from this pulse”, see column 1 lines 50-54) and relative direct current offset (e.g. “Digital baseline correction algorithms may also be necessary as part of the peak detection and sizing algorithm.  Dark current (i.e. direct current offset) and optical/stray light background noise may be actively adjusted to and subtracted from the data set by taking periodically taking dark sensor readings”, see column 10 lines 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features in Hart into Arling in order to gain the advantage of being able to process the signal and make it useable so that peak detection may accurately occur and air quality can be properly monitored.  
Regarding claim 4, Arling and Hart teaches the limitations of claim 1. Arling further teaches wherein the defined conditional parameters are selected from a group consisting of: size distribution (e.g. “the radius of a particle in the PM2.5 channel is 0.44 micro m, the radius of a particle in the PM10 channel is 2.60 micro m”, see page 2 lines 4-5) and humidity (e.g. line 1 page 4). 
Arling does not explicitly teach wherein the defined conditional parameters are selected from a group consisting of: particle composition, size distribution, Page 42 of 48CN92016014OUS 1temperature, and humidity. 
Hart teaches wherein the defined conditional parameters are selected from a group consisting of: particle composition, size distribution, Page 42 of 48CN92016014OUS 1temperature, and humidity (e.g. “The peak shape may be influenced by the following components or effects: the photodiode, the amplifier, laser beam width, air flow rate, air flow cross section, humidity, temperature, particle diameter (i.e. size distribution), particle albedo (i.e. particle composition, particles with different albedo are considered to have different composition), and other effects”, see column 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features in Hart into Arling in order to gain the advantage of being able to consider a plurality of influencing factors on atmospheric data so that air quality can be properly monitored.  
Regarding claim 6 and 7, Arling and Hart teaches the limitations of claim 1. Arling further teaches employing, the conversion model to determine a current particulate matter mass for the first atmospheric area (e.g. “The correction algorithm which allows these results can be defined by the following relation, 𝐹 = 𝑂 × 𝐻 × 𝐶 (i.e. conversion model) where F is the final concentration (i.e. current particulate matter mass value)”, bottom of page 3). 
based on second particulate matter count data determined for the first atmospheric area (e.g. “Finally, the following equation will convert the number particles per 0.01 cubic feet to the number of micrograms per cubic meter and the results can be directly compared with other EPA data: 𝑃𝑀𝐶𝑜𝑛𝑐𝑒𝑛𝑡𝑟𝑎𝑡𝑖𝑜𝑛𝜇𝑔𝑚3 = 𝑁𝑢𝑚𝑏𝑒𝑟𝑜𝑓𝑃𝑎𝑟𝑡𝑖𝑐𝑙𝑒𝑠 (i.e. second particulate matter count data) × 3531.5 × 𝑃𝑎𝑟𝑡𝑖𝑐𝑙𝑒𝑀𝑎𝑠𝑠”, see page 2)  and second conditional information (e.g. the presence of rain, see page 4); comprising second values for the one or more conditional parameters, wherein the second values are associated with the first atmospheric area (e.g. rain correction values for the first atmospheric area, see table 1). 
Regarding claim 8, Arling and Hart teaches the limitations of claim 1. Arling further teaches wherein the second particulate matter count data was determined by a particulate matter count device (e.g. “In order to define the correction factors it was essential to have a baseline to compare data against.  This system was therefore deployed in a side-by-side arrangement (of the particulate matter count device, Drexel monitor) with an industrial grade monitor at Air Management Services (AMS) in Philadelphia PA.  Figure 1 to the left shows our monitor (i.e. particulate matter count device) placed upon an AMS monitor (i.e. remote, not integrated with, the monitoring station device)”, see page 3 section “Correction Algorithm”). 
Regarding claim 9, Arling and Hart teaches the limitations of claim 1.  Arling further teaches receiving, the second particulate matter mass data (e.g. “This project uses Dylos DC1100 Pro laser particle counters to accomplish the task of monitoring PM concentration. These counters, however, do not yield a microgram per cubic meter concentration. Instead they output the number of particles per 0.01 cubic feet. These results can be converted to the proper units in order to compare them to the EPA standard.“, see page 1 section “theory”; examiner notes that the data is necessarily received from the particle counter); and 
determining, conditional information comprising second values for the defined conditional parameters  (e.g.  page 3-4 “For each bucket, the delta between our concentration and the AMS concentration was plotted against humidity in order to attempt a visual recognition of trends between humidity levels and the delta. We then incorporated a linear trend line with a y-intercept of 0.0. Doing so allowed us to adjust the correction factor until this trend line represented as small of a delta value as possible. This can be seen below in Figure 2. The correction algorithm (i.e. updating) which allows these results can be defined by the following relation (i.e. the conversion model), 𝐹 = 𝑂 × 𝐻 × 𝐶 where F is the final concentration, O is the concentration obtained after converting from particle count, H is the relative humidity percentage (i.e. conditional information), and C is the correction factor” ), wherein the second values are associated with the first atmospheric area over the second period of time (e.g. “for 33 days (i.e. second period of time), data was collected in this side-by-side deployment, resulting in a total of 3,177 useable data points”, see page 3 section Correction Algorithm and “In order to define the correction factor that should be used to correct this issue, it was necessary to separate the data points into humidity-level 'buckets' (the plurality of buckets contain the second values). For each bucket, the delta between our concentration and the AMS concentration was plotted against humidity (i.e. conditional information) in order to attempt a visual recognition of trends between humidity levels and the delta“, see page 3), and wherein the second particulate matter mass data is associated with second particulate matter count data determined by the reference particulate matter count device for the first atmospheric area over the second period of time (e.g. “In order to define the correction factors it was essential to have a baseline to compare data against.  This system was therefore deployed in a side-by-side arrangement (i.e. the installed location is the first atmospheric area, see also Fig. 1) with an industrial grade monitor at Air Management Services (AMS) in Philadelphia PA.  Figure 1 to the left shows our monitor (i.e. reference particulate matter count device) placed upon an AMS monitor.  The specific monitor was a Met-One Instrument BAM-1020, which is a FEM Monitor.  Collecting data from the same location as an industrial monitor allowed for the direct comparison of results. For 33 days (i.e. second period of time), data was collected in this side-by-side deployment, resulting in a total of 3,177 usable data points”, see page 3 section “Correction Algorithm”).  
Arling does not explicitly teach one or more components.
Hart teaches one or more components operatively coupled to a processor (e.g. “The microcontroller unit (MCU) (i.e. processor), digital signal processor (DSP), or control electronics in the device use air flow rate measurements, which may be used to determine the correlation factor between particle counts and mass concentration”, see column 7 lines 36-49; since the MCU, DSP, and control electronics can be used together to determine a relationship, they are considered operatively coupled, see column 8 lines 16-18, the various component are software algorithms executed by the MCU). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features in Hart into Arling in order to gain the advantage of being able to carry out a plurality of algorithms and corrections to atmospheric data so that air quality can be properly monitored.  
Regarding claim 10, Arling and Hart teaches the limitations of claim 1.  Arling further teaches updating, by the one or more components, the conversion model based on the second particulate matter count data, the second particulate matter mass data, and the conditional information  (e.g.  page 3-4 “For each bucket, the delta between our concentration and the AMS concentration was plotted against humidity in order to attempt a visual recognition of trends between humidity levels and the delta. We then incorporated a linear trend line with a y-intercept of 0.0. Doing so allowed us to adjust the correction factor until this trend line represented as small of a delta value as possible. This can be seen below in Figure 2. The correction algorithm (i.e. updating) which allows these results can be defined by the following relation (i.e. the conversion model), 𝐹 = 𝑂 × 𝐻 × 𝐶 where F is the final concentration, O is the concentration obtained after converting from particle count (i.e. the concentration value requires both count and mass) H is the relative humidity percentage (i.e. conditional information), and C is the correction factor” and “Finally, the following equation will convert the number particles per 0.01 cubic feet to the number of micrograms per cubic meter and the results can be directly compared with other EPA data: 𝑃𝑀𝐶𝑜𝑛𝑐𝑒𝑛𝑡𝑟𝑎𝑡𝑖𝑜𝑛𝜇𝑔𝑚3 = 𝑁𝑢𝑚𝑏𝑒𝑟𝑜𝑓𝑃𝑎𝑟𝑡𝑖𝑐𝑙𝑒𝑠 (i.e. second particulate matter count data) × 3531.5 × 𝑃𝑎𝑟𝑡𝑖𝑐𝑙𝑒𝑀𝑎𝑠𝑠”, see page 2 ).  
Arling does not explicitly teach one or more components.
Hart teaches one or more components operatively coupled to a processor (e.g. “The microcontroller unit (MCU) (i.e. processor), digital signal processor (DSP), or control electronics in the device use air flow rate measurements, which may be used to determine the correlation factor between particle counts and mass concentration”, see column 7 lines 36-49; since the MCU, DSP, and control electronics can be used together to determine a relationship, they are considered operatively coupled, see column 8 lines 16-18, the various component are software algorithms executed by the MCU). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features in Hart into Arling in order to gain the advantage of being able to carry out a plurality of algorithms and corrections to atmospheric data so that air quality can be properly monitored.  
Regarding claim 11, Arling and Hart teaches the limitations of claim 1.  Arling further teaches wherein the reference particulate matter count device comprises a light scattering device (e.g. “This project uses Dylos DC1100 Pro laser particle counters to accomplish the task of monitoring PM concentration”, see page 1 section Theory, a laser particle counter scatters laser light on particulate matter, and page 3 Fig. 1), and wherein the first particulate matter mass data is determined by a monitor station device selected from a group consisting of: a tapered element oscillating microbalance device and a beta ray attenuation device (e.g. “In order to define the correction factors it was essential to have a baseline to compare data against.  This system was therefore deployed in a side-by-side arrangement with an industrial grade monitor at Air Management Services (AMS) in Philadelphia PA.  Figure 1 to the left shows our monitor placed upon an AMS monitor.  The specific monitor was a Met-One Instrument BAM-1020, which is a FEM Monitor (i.e. a monitor station device which measures concentration which is a beta ray attenuation device see “BAM-1020” reference https://metone.com/air-quality-particulate-measurement/regulatory/bam-1020/ for evidence of monitor function). ”, see page 3 section “correction Algorithm”).
Regarding claim 12, Arling and Hart teaches the limitations of claim 1.  Arling further teaches
Arling teaches receives first particulate matter mass data and first particulate matter count data (e.g. Page 3 recited that data was collected for 33 days and collected 3177 useable data points. Examiner considered the first set of data points as the first PM mass data and count data and the second data point as the second pm mass and count data.);
determining a conversion model based on relationships between a particulate matter count and a particulate matter mass, wherein the conversion model converts the particulate matter count to the particulate matter mass based on one or more conditional parameters of defined conditional parameters  (e.g. “The correction algorithm which allows these results can be defined by the following relation, 𝐹 = 𝑂 × 𝐻 × 𝐶 (i.e. conversion model) where F is the final concentration (i.e. particulate matter mass value). O is the concentration obtained after converting from particle count (i.e. depends on a particulate matter count), H is the relative humidity percentage (i.e. one or more conditional parameters of defined conditional parameters), and C is the correction factor”, bottom of page 3-line 1 page 4); 
wherein the system also evaluates second particulate matter mass data for a first atmospheric area, wherein the second particulate matter mass data is associated with second particulate matter count data determined by a reference particulate matter count device for the first atmospheric area over a second period of time (e.g. “Finally, the following equation will convert the number particles per 0.01 cubic feet to the number of micrograms per cubic meter and the results can be directly compared with other EPA data: 𝑃𝑀𝐶𝑜𝑛𝑐𝑒𝑛𝑡𝑟𝑎𝑡𝑖𝑜𝑛𝜇𝑔𝑚3 = 𝑁𝑢𝑚𝑏𝑒𝑟𝑜𝑓𝑃𝑎𝑟𝑡𝑖𝑐𝑙𝑒𝑠 (i.e. second particulate matter count data) × 3531.5 × 𝑃𝑎𝑟𝑡𝑖𝑐𝑙𝑒𝑀𝑎𝑠𝑠”, see page 2), wherein the second particulate matter mass data is associated with second particulate matter count data determined by a reference particulate matter count device for the first atmospheric area over a second period of time (e.g. “In order to define the correction factors it was essential to have a baseline to compare data against.  This system was therefore deployed in a side-by-side arrangement (i.e. the installed location is the first atmospheric area, see also Fig. 1) with an industrial grade monitor at Air Management Services (AMS) in Philadelphia PA.  Figure 1 to the left shows our monitor (i.e. reference particulate matter count device) placed upon an AMS monitor.  The specific monitor was a Met-One Instrument BAM-1020, which is a FEM Monitor.  Collecting data from the same location as an industrial monitor allowed for the direct comparison of results. For 33 days (i.e. second period of time), data was collected in this side-by-side deployment, resulting in a total of 3,177 usable data points”, see page 3 section “Correction Algorithm”).  
Arling does not explicitly teach a memory that stores computer executable components; a processor that executes computer executable components stored in the memory, a reception component, a model generation component
Hart teaches a memory (e.g. see item 835 Mass storage device, Fig. 8) that stores computer executable components (e.g. Fig. 8 shows executable components, i.e. software algorithms); a processor that executes computer executable components stored in the memory, a reception component, Page 44 of 48CN92016014OUS 1a model generation component (e.g. “The microcontroller unit (MCU) (i.e. processor), digital signal processor (DSP), or control electronics in the device use air flow rate measurements, which may be used to determine the correlation factor between particle counts and mass concentration”, see column 7 lines 36-49; since the MCU, DSP, and control electronics can be used together to determine a relationship, they are considered operatively coupled, see column 8 lines 16-18, the various component are software algorithms executed by the MCU). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features in Hart into Arling in order to gain the advantage of being able to carry out a plurality of algorithms and corrections to atmospheric data so that air quality can be properly monitored.  
Regarding claim 13 and 14, Arling and Hart teach the limitations of claim 1 and 12.  Arling does not explicitly teach wherein the defined conditional parameters are selected from a group consisting of accumulated pulse height, accumulated pulse area and relative direct current offset. 
Hart teaches accumulated pulse height, accumulated pulse area (e.g. “the voltage signal is typically a pulse, where the pulse width and amplitude are proportional to the light intensity and particle diameter.  The particle size, incident light, and other physical characteristics may be determined from this pulse”, see column 1 lines 50-54) and relative direct current offset (e.g. “Digital baseline correction algorithms may also be necessary as part of the peak detection and sizing algorithm.  Dark current (i.e. direct current offset) and optical/stray light background noise may be actively adjusted to and subtracted from the data set by taking periodically taking dark sensor readings”, see column 10 lines 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features in Hart into Arling in order to gain the advantage of being able to process the signal and make it useable so that peak detection may accurately occur and air quality can be properly monitored.  
Regarding claim 16, Arling and Hart teach the limitations of claim 12. Arling further teaches a model selection component that selects the conversion model or a second conversion model to employ in association with determining a current particulate matter mass for a first atmospheric area or a second atmospheric area based on second particulate matter count data for the first atmospheric area or the second atmospheric area and second conditional information for the first atmospheric area or the second atmospheric area (e.g. “The correction algorithm which allows these results can be defined by the following relation, 𝐹 = 𝑂 × 𝐻 × 𝐶 (i.e. relationship) where F is the final concentration. O is the concentration obtained after converting from particle count (i.e. depends on a particulate matter count), H is the relative humidity percentage, and C is the correction factor (i.e. depends on first particulate matter mass data)”, bottom of page 3-line 1 page 4; Examiner notes that using the conversion model is selecting the model.  Page 3 recited that data was collected for 33 days and collected 3177 useable data points. Examiner considered the first set of data points as the first PM mass data and count data and the second data point as the second pm mass and count data; and  “In order to define the correction factors it was essential to have a baseline to compare data against.  This system was therefore deployed in a side-by-side arrangement (i.e. the installed location is the first atmospheric area, see also Fig. 1) with an industrial grade monitor at Air Management Services (AMS) in Philadelphia PA.  Figure 1 to the left shows our monitor (i.e. reference particulate matter count device) placed upon an AMS monitor.  The specific monitor was a Met-One Instrument BAM-1020, which is a FEM Monitor.  Collecting data from the same location as an industrial monitor allowed for the direct comparison of results. For 33 days (i.e. second period of time), data was collected in this side-by-side deployment, resulting in a total of 3,177 usable data points”, see page 3 section “Correction Algorithm”).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arling in view of Martin (U.S. 8,907,803).
Arling and Hart teaches the limitations of claim 1.  Although Arling teaches a conversion model, Arling and Hart do not explicitly teach employing machine learning. 
Martin teaches employing machine learning (see column 20 lines 57-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features in Martin into Arling and Hart in order to gain the advantage of being able to take advantage of information fission inherent to a process of analyzing inputs through several different sensing modalities so that air quality can be accurately monitored.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17, Arling and Hart teach the limitations of claim 16. Arling further teaches wherein the second conditional information comprises second values for the defined conditional parameters associated with the first atmospheric area or the second atmospheric area at a current time and wherein the model selection component selects the first conversion model or the second conversion model (see pages 2-3).
Hart teaches a current relative direct current offset value.
However the prior art alone or in combination fails to teach wherein the model selection component selects the first conversion model or the second conversion model based on the current relative direct current offset value being above or below a threshold relative direct current offset value.
Regarding claim 15, Arling and Hart teach the limitations of claim 14. Hart further teaches the relative direct current offset values. However, as best understood, none of the prior art alone or in combination teaches  wherein the first values comprise the relative direct current offset values associated with a high pollution state based on a subset of relative direct current offset values respectively associated with a subset of particulate matter mass concentration levels within a threshold mass concentration level range.  However due to the rejection of the claims under 112(b), no determinization of allowability can be made at this time.
Should the double patenting rejection be overcome, the following would be examiner’s statement of reasons for allowance regarding claims 18-20:
Regarding claim 18, Arling teaches a relationship between first particulate matter mass data, first particulate matter count data (e.g. “The correction algorithm which allows these results can be defined by the following relation, 𝐹 = 𝑂 × 𝐻 × 𝐶 (i.e. relationship) where F is the final concentration. O is the concentration obtained after converting from particle count (i.e. depends on a particulate matter count), H is the relative humidity percentage (i.e. first conditional information), and C is the correction factor (i.e. depends on first particulate matter mass data)”, bottom of page 3-line 1 page 4),
create at least one conversion model based on the relationship, wherein the conversion model converts a particulate matter count to a particulate matter mass,  based on one or more conditional parameters of defined conditional parameters  (e.g. “The correction algorithm which allows these results can be defined by the following relation, 𝐹 = 𝑂 × 𝐻 × 𝐶 (i.e. conversion model) where F is the final concentration (i.e. particulate matter mass value). O is the concentration obtained after converting from particle count (i.e. depends on a particulate matter count), H is the relative humidity percentage (i.e. one or more conditional parameters of defined conditional parameters), and C is the correction factor”, bottom of page 3-line 1 page 4); 
However, the prior art, alone or in combination fails to teach a computer program product for monitoring particulate matter mass concentration, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to: wherein the at least one conversion model comprises a first conversion model associated with low pollution states based on a first subset of the first conditional information associated with a first subset of particulate mass concentration levels below a threshold level and a second conversion model associated with high pollution states based on a second subset of the first conditional information associated with a second subset of the particulate mass concentration levels above the threshold level.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862